Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Priority
           
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 8/10/2020 has been considered by the Examiner and made of record in the application file.





Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (U.S. PG-Publication # 2018/0152924), in view of Pelletier et al. (U.S. PG-Publication # 2018/0242264).


          Consider claims 1, 11 and 20, Ouchi et al. clearly disclose a method comprising: 
          receiving, by a wireless device, one or more radio resource control (RRC) messages (par. 52 (a parameter associated with the resource allocation of the PUSCH and/or PDSCH is configured for an MTC terminal through higher layer signaling (RRC signaling)) indicating:
                uplink resources of a first cell (par. 108 (The PDCCH is also used to transmit an uplink scheduling grant and a sidelink scheduling grant)); and 
                a sidelink resource pool of the first cell (par. 108 (The PDCCH is also used to transmit an uplink scheduling grant and a sidelink scheduling grant)); and
          transmitting a power headroom report comprising: 
                the power headroom value of the first cell (par. 310 (The base station device assumes a maximum output power P.sub.CMAX configured by the terminal device from a power headroom report, and assumes an upper limit value of the power for each physical uplink channel, based on the physical uplink channel received from the terminal device)); and 
          However, Ouchi et al. do not specifically disclose selecting a power headroom value of the first cell. 
          In the same field of endeavor, Pelletier et al. clearly show:                   
          selecting a power headroom value of the first cell among: 
                a first power headroom value of an uplink transmission via the uplink resources (par. 145 (A determination of power level may consider a scheduling mode of a WTRU. For example, a WTRU may be configured to perform transmissions using one or more scheduling modes, such as a fully scheduled mode where most if not all transmission aspects may be controlled by a network (e.g., semi-persistent scheduling, dynamic scheduling), an opportunistic mode where one or more subsets of transmission aspects may be autonomously determined by the WTRU (e.g., contention-based uplink transmissions, D2D /Sidelink transmissions), or a contention-based and/or asynchronous mode (e.g., a WTRU with Listen-before-talk (LBT) functions where resources of a physical channel may be gained by the WTRU using contention access)); and 
                a second power headroom value of a sidelink transmission via the sidelink resource pool (par. 145 (A determination of power level may consider a scheduling mode of a WTRU. For example, a WTRU may be configured to perform transmissions using one or more scheduling modes, such as a fully scheduled mode where most if not all transmission aspects may be controlled by a network (e.g., semi-persistent scheduling, dynamic scheduling), an opportunistic mode where one or more subsets of transmission aspects may be autonomously determined by the WTRU (e.g., contention-based uplink transmissions, D2D /Sidelink transmissions), or a contention-based and/or asynchronous mode (e.g., a WTRU with Listen-before-talk (LBT) functions where resources of a physical channel may be gained by the WTRU using contention access)); and
                a power headroom type indicating whether the power headroom value of the first cell is for the uplink transmission or the sidelink transmission (par. 139 (A WTRU may receive an indication of whether a power headroom report should be sent for a given service type, waveforms, and/or SOM. For example, a WTRU may initiate transmission of a power headroom report upon receiving an indication that may identify a service type, waveforms, and/or SOM associated with the requested power headroom information)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Ouchi, and show selecting a power headroom value of the first cell, as taught by Pelletier, so that transmission power can be distributed more efficiently.






         Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (U.S. PG-Publication # 2018/0152924), in view of Pelletier et al. (U.S. PG-Publication # 2018/0242264), in view of Lin et al. (U.S. Patent # 10383067). 

 
         Consider claim 2, and as applied to claim 1 above,
                        Claim 12, and as applied to claim 11 above, 
Ouchi et al. clearly disclose the method as described.
          However, Ouchi et al. do not specifically disclose a power headroom determination mechanism.
          In the same field of endeavor, Lin et al. clearly show:                   
          further comprising receiving one or more second RRC messages indicating one or more parameters, for the second power headroom value of the sidelink transmission, of a power headroom determination mechanism (col. 32, lines 31-46 (MAC CE … Sidelink); col. 41, lines 29-33 (Alternatively, the power headroom of the second UE beam and/or the second UE beam combination could be calculated assuming some predefined parameter(s))), wherein the power headroom determination mechanism indicates whether to determine the second power headroom value based on: 
          an actual sidelink transmission (col. 22, lines 16-32 (A power headroom may be calculated from the difference between a current UE transmission power (if there is transmission) and a maximum transmission power of the UE. In some circumstances (e.g., multiple carrier operation), it is also possible that a power headroom is reported while there is no transmission, e.g., reporting power headroom for a carrier without ongoing transmission via another carrier. In such a case, a difference between a reference power (calculated based on some reference parameter(s)) and a UE maximum power is reported as power headroom, as known as virtual power headroom (PH))); or 
          a sidelink reference format.
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Ouchi, and show a power headroom determination mechanism, as taught by Lin, so that transmission power can be distributed more efficiently.




         Consider claim 3, and as applied to claim 2 above,
                        Claim 13, and as applied to claim 12 above, 
Ouchi et al. clearly disclose the method as described.
          However, Ouchi et al. do not specifically disclose determining the second power headroom value based on the power headroom determination mechanism.
          In the same field of endeavor, Lin et al. clearly show:                   
          wherein the wireless device determines the second power headroom value based on the power headroom determination mechanism (col. 22, lines 16-32 (A power headroom may be calculated from the difference between a current UE transmission power (if there is transmission) and a maximum transmission power of the UE. In some circumstances (e.g., multiple carrier operation), it is also possible that a power headroom is reported while there is no transmission, e.g., reporting power headroom for a carrier without ongoing transmission via another carrier. In such a case, a difference between a reference power (calculated based on some reference parameter(s)) and a UE maximum power is reported as power headroom, as known as virtual power headroom (PH))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Ouchi, and show determining the second power headroom value based on the power headroom determination mechanism, as taught by Lin, so that transmission power can be distributed more efficiently.




         Consider claim 4, and as applied to claim 2 above,
                        Claim 14, and as applied to claim 12 above, 
Ouchi et al. clearly disclose the method as described.
          However, Ouchi et al. do not specifically disclose a mode 1 sidelink.
          In the same field of endeavor, Pelletier et al. clearly show: 
          further comprising, in response to being configured with a mode 1 sidelink in the sidelink resource pool (par. 116 (mode 1), par. 145 (A determination of power level may consider a scheduling mode of a WTRU…. uplink transmissions, D2D /Sidelink transmissions)): 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Ouchi, and show a mode 1 sidelink, as taught by Lin, so that transmission power can be distributed more efficiently.  
          However, Ouchi and Pelletier do not specifically disclose determining, based on the actual sidelink transmission, the power headroom determination mechanism  
          In the same field of endeavor, Lin et al. clearly show:                   
          determining, based on the actual sidelink transmission, the power headroom determination mechanism (col. 22, lines 16-32 (A power headroom may be calculated from the difference between a current UE transmission power (if there is transmission) and a maximum transmission power of the UE.); and 
          receiving resource assignments for the sidelink transmission from a base station (col. 22, lines 16-21 (Power headroom report is provided by the UE to the base station to allow base station realize how much extra transmission power is available in the UE and how to schedule resource to the UE properly, e.g., is it proper to schedule more resource to the UE (e.g., UE has more power headroom))). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Ouchi, and show a mode 1 sidelink, as taught by Pelletier, and show determining, based on the actual sidelink transmission, the power headroom determination mechanism, as shown by Lin, so that transmission power can be distributed more efficiently.  




          Consider claim 5, and as applied to claim 2 above,
                          claim 15, and as applied to claim 12 above,  
Ouchi et al. clearly disclose the method as described.
          However, Ouchi et al. do not specifically disclose a mode 2 sidelink. 
          In the same field of endeavor, Pelletier et al. clearly show:                   
          further comprising, in response to being configured with a mode 2 sidelink in the sidelink resource pool: 
          determining the power headroom determination mechanism based on the sidelink reference format (fig. 7 (712-742 (mode 2)), par. 121 (At block 712, power control mode 2 functions may be performed. These may include determining at block 722 a total available transmission power P.sub.cmax by determining an upper and lower bound for P.sub.cmax while accounting for overlapping portions of two subframes of another CG. At block 732, the amount of power needed for guaranteed power components P.sub.MeNB and F.sub.SeNB may be determined and reserved. At block 742, any remaining power may be allocated to the remaining CGs in the order of the CG's transmission time, e.g., a WTRU may reserve power for the CG with the earliest transmission time, the CG with the next earliest transmission time next, etc)) ; and 
          determining resource assignments for the sidelink transmission (par. 145 (A determination of power level may consider a scheduling mode of a WTRU)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Ouchi, and show a mode 2 sidelink, as taught by Pelletier, so that transmission power can be distributed more efficiently.  






         Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (U.S. PG-Publication # 2018/0152924), in view of Pelletier et al. (U.S. PG-Publication # 2018/0242264), and in view of Lee et al. (U.S. PG-Publication # 2020/0059944). 


          Consider claim 6, and as applied to claim 1 above, 
                          claim 16, and as applied to claim 11 above,
Ouchi et al. clearly disclose the method as described.
          However, Ouchi et al. do not specifically disclose dropping the configured first uplink transmission via the uplink resources of the first cell and the configured second sidelink transmission via the sidelink resource pool of the first cell. 
          In the same field of endeavor, Lee et al. clearly show:                   
          further comprising, in response to a configured first uplink transmission and a configured second sidelink transmission overlapping in time, dropping:
          the configured first uplink transmission via the uplink resources of the first cell ( par. 98 (when there is overlap between V2X sidelink transmission and UL transmission, the uplink performance could be severely deteriorated)); and 
          the configured second sidelink transmission via the sidelink resource pool of the first cell (par. 98 (with the denial of scheduled UL transmission, it would result in PDCCH/PUSCH resources. As a consequence, the prioritized V2X transmission requires a new mechanism for denial Uu transmissions as much as preconfigured times during a validity period); EN: A person skilled in the art can also drop the sidelink transmission if it overlaps with the UL transmission).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Ouchi, and show dropping the configured first uplink transmission via the uplink resources of the first cell and the configured second sidelink transmission via the sidelink resource pool of the first cell, as taught by Lee, so that transmission power can be distributed more efficiently.

 





         Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (U.S. PG-Publication # 2018/0152924), in view of Pelletier et al. (U.S. PG-Publication # 2018/0242264) and Lee et al. (U.S. PG-Publication # 2020/0059944), and in view of Shen et al. (U.S. PG-Publication # 2021/0076336).


          Consider claim 7, and as applied to claim 6 above, 
                         claim 17, and as applied to claim 16 above,
Ouchi et al. clearly disclose the method as described.
          However, Ouchi et al. do not specifically disclose in response to being scheduled with the uplink transmission in a slot and not being scheduled with the sidelink transmission in the slot, the selecting of the power headroom value is based on the uplink transmission. 
          In the same field of endeavor, Shen et al. clearly show:                   
          wherein, in response to being scheduled with the uplink transmission in a slot and not being scheduled with the sidelink transmission in the slot, the selecting of the power headroom value is based on the uplink transmission (par. 72 (a selecting sub-circuitry (not shown) configured to select one of the at least one of the N time slots in which the uplink data transmission is performed as a reference time slot; and a generating sub-circuitry (not shown) configured to generate the PHR based on the power headroom corresponding to the first time slot and the power headroom corresponding to the reference time slot); EN: It would be obvious if the slot is scheduled with uplink transmission, and not sidelink transmission, the PHR will be based on the uplink transmission).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Ouchi, and show in response to being scheduled with the uplink transmission in a slot and not being scheduled with the sidelink transmission in the slot, the selecting of the power headroom value is based on the uplink transmission, as taught by Shen, so that transmission power can be distributed more efficiently.



          Consider claim 8, and as applied to claim 6 above, 
                         claim 18, and as applied to claim 16 above,
Ouchi et al. clearly disclose the method as described.
          However, Ouchi et al. do not specifically disclose in response to being scheduled with the sidelink transmission in a slot and not being scheduled with the uplink transmission, the selecting of the power headroom value is based on the sidelink transmission. 
          In the same field of endeavor, Shen et al. clearly show:                   
          in response to being scheduled with the sidelink transmission in a slot and not being scheduled with the uplink transmission, the selecting of the power headroom value is based on the sidelink transmission (par. 72 (a selecting sub-circuitry (not shown) configured to select one of the at least one of the N time slots in which the uplink data transmission is performed as a reference time slot; and a generating sub-circuitry (not shown) configured to generate the PHR based on the power headroom corresponding to the first time slot and the power headroom corresponding to the reference time slot); EN: It would be obvious if the slot is scheduled with sidelink transmission, and not uplink transmission, the PHR will be based on the sidelink transmission). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Ouchi, and show in response to being scheduled with the sidelink transmission in a slot and not being scheduled with the uplink transmission, the selecting of the power headroom value is based on the sidelink transmission, as taught by Shen, so that transmission power can be distributed more efficiently.





         Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (U.S. PG-Publication # 2018/0152924), in view of Pelletier et al. (U.S. PG-Publication # 2018/0242264) and Lee et al. (U.S. PG-Publication # 2020/0059944), and in view of Hosseini et al. (U.S. PG-Publication # 2021/0022184).


          Consider claim 9, and as applied to claim 6 above, 
                          claim 19, and as applied to claim 16 above,
Ouchi et al. clearly disclose the method as described.
          However, Ouchi et al. do not specifically disclose determining that the uplink transmission has a higher priority than the sidelink transmission in the slot. 
          In the same field of endeavor, Hosseini et al. clearly show:                   

          wherein the selecting of the power headroom value is based on the uplink transmission, in response to: 
          being scheduled with the uplink transmission in a slot and being scheduled with the sidelink transmission in the slot; and
          the wireless device determining that the uplink transmission has a higher priority than the sidelink transmission in the slot (par. 95 (if UE1 determines that the priority associated with the sidelink communication and/or channel and the priority associated with the uplink communication and/or channel are a same priority, UE1 may determine whether to transmit the uplink communication and/or the sidelink communication based at least in part on or more configurable parameters (e.g., configurable by the BS, by UE2, and/or other entities). The one or more configurable parameters may include the respective physical channel types associated with the uplink communication and the sidelink communication, the time-domain resource (e.g., symbol, slot, subframe, radio frame, and/or the like) and/or the frequency-domain resource (e.g., frequency carriers, subcarriers, and/or the like) in which the transmission of the uplink communication and the transmission of the sidelink communication overlap, the respective transmission types associated with the uplink communication and the sidelink communication, and/or other configurable parameters); EN: A person skilled in the art can easily base the power headroom value on the uplink transmission if it has higher priority than the sidelink transmission).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Ouchi, and show determining that the uplink transmission has a higher priority than the sidelink transmission in the slot, as taught by Hosseini, so that transmission power can be distributed more efficiently.



          Consider claim 10, and as applied to claim 6 above, Ouchi et al. clearly disclose the method as described.
          However, Ouchi et al. do not specifically disclose determining the sidelink transmission has a higher priority than the uplink transmission in the slot. 
          In the same field of endeavor, Hosseini et al. clearly show:                   
          wherein the selecting of the power headroom value is based on the sidelink transmission in response to: 
           being scheduled with the uplink transmission in a slot and being scheduled with the sidelink transmission in the slot; and
           the wireless device determining the sidelink transmission has a higher priority than the uplink transmission in the slot (par. 95 (if UE1 determines that the priority associated with the sidelink communication and/or channel and the priority associated with the uplink communication and/or channel are a same priority, UE1 may determine whether to transmit the uplink communication and/or the sidelink communication based at least in part on or more configurable parameters (e.g., configurable by the BS, by UE2, and/or other entities). The one or more configurable parameters may include the respective physical channel types associated with the uplink communication and the sidelink communication, the time-domain resource (e.g., symbol, slot, subframe, radio frame, and/or the like) and/or the frequency-domain resource (e.g., frequency carriers, subcarriers, and/or the like) in which the transmission of the uplink communication and the transmission of the sidelink communication overlap, the respective transmission types associated with the uplink communication and the sidelink communication, and/or other configurable parameters); EN: A person skilled in the art can easily base the power headroom value on the sidelink transmission if it has higher priority than the uplink transmission). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Ouchi, and show determining the sidelink transmission has a higher priority than the uplink transmission in the slot, as taught by Hosseini, so that transmission power can be distributed more efficiently.


                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
December 1, 2021